SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

272
CA 12-01178
PRESENT: SMITH, J.P., FAHEY, SCONIERS, VALENTINO, AND WHALEN, JJ.


BUYER’S FIRST CHOICE, INC., DOING BUSINESS
AS 2.5 % REAL ESTATE DIRECT,
PLAINTIFF-APPELLANT,

                     V                              MEMORANDUM AND ORDER

JOANNE SIMME, ALSO KNOWN AS JOANNE SIMME-GOOD,
DOING BUSINESS AS GOOD CHOICE,
DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


MICHAEL RAKOWSKI, DEPEW, FOR PLAINTIFF-APPELLANT.

WEISS & DETIG, GRAND ISLAND (NORTON T. LOWE OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Erie County Court (Thomas P.
Franczyk, J.), entered January 23, 2012. The order denied the motion
of plaintiff to dismiss defendant’s amended answer and second amended
answer.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Buyer’s First Choice, Inc. v Simme ([appeal
No. 1] ___ AD3d ___ [June 7, 2013]).




Entered:   June 7, 2013                          Frances E. Cafarell
                                                 Clerk of the Court